Citation Nr: 1811236	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to Dependency and Indemnity Compensation (DIC) or death pension.

(The issue of entitlement to apportionment of Department of Veterans Affairs (VA) benefits on behalf of two minor children of the Veteran is addressed in a separate decision.)


WITNESSES AT HEARING ON APPEAL

Veteran, Appellant, Veteran's Daughter, and Appellant's Mother



ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1971 to September 1974.  The Veteran died in January 2010.  The appellant is the former spouse of the Veteran and the mother of the Veteran's children, J.N. and N.M.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana, which denied the appellant's claim VA Dependency and Indemnity Compensation (DIC) benefits.

In July 2014, the appellant testified before the undersigned Veterans Law Judge and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in June 1988 and had two children during the marriage.

2.  The Veteran was granted service connection for non-small cell lung cancer in January 2002.

3.  The appellant and the Veteran were divorced in December 2003 and the Veteran died in January 2010.
CONCLUSION OF LAW

The appellant is not eligible for recognition as a surviving spouse of the Veteran for VA benefits purposes.  38 U.S.C. §§ 103(3), 1304, 1310 (2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5103, 5103A, (2012); 38 C.F.R. §§ 3.159 (2017).  In the context of a claim for DIC benefits, notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC benefits claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  38 U.S.C. § 5103(a) (2012); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of the VA to conduct a pre-decisional adjudication of the claim prior to providing notice. 

VA has statutory and regulatory notice and duty to assist provisions, but those provisions are not applicable here, as the claim is being denied as a matter of law.  Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Even so, with regard to the appellant's claim for recognition as the surviving spouse, the RO provided a notification letter in May 2005 that satisfied the duty to notify provisions prior to the adjudication of that matter in June 2007.

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, as well as identified VA medical treatment records have been obtained.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  The evidence of record includes marriage, divorce, and death documentation for the Veteran and his first wife and for the appellant's first husband, and birth certificates naming the Veteran as the father of the appellant's two minor children.  Therefore, the available records and evidence have been obtained in order to make an adequate determination as to the claim.

As there is no indication that any failure on the part of the VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The appellant seeks recognition as the surviving spouse of the Veteran, who died in January 2010, for the purpose of establishing entitlement to surviving spouse benefits, such as DIC.  In particular, the appellant asserts that she should be considered the surviving spouse of the Veteran as a matter of equity because the couple's divorce was not her fault, but was the result of the Veteran's conviction for molesting his daughter at the age of five and a court decree that he could only have supervised visits with his daughters.

Unfortunately, the law does not permit the Board to recognize the appellant as the surviving spouse of the Veteran under the circumstances here.  DIC benefits may be paid to a surviving spouse of a Veteran who died from a service-connected or compensable disability.  38 U.S.C. § 1310 (2012).  

A surviving spouse is a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and who has not remarried.  38 U.S.C. § 101(3) (2012); 38 C.F.R. § 3.50 (2017).  Here, the evidentiary record shows, and the appellant does not contest, that she was divorced from the Veteran at the time of his death.  While the Board is sympathetic to the appellant's claim, the fact remains that she and the Veteran were divorced at the time of his death.  Therefore, she cannot be recognized as the surviving spouse.

The appellant has urged the Board to consider her to be eligible as a surviving spouse as a matter of equity.  However, the law is dispositive of the issue.  The appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Based on the undisputed facts of this case, the appellant cannot be awarded DIC benefits, pursuant to the provisions of 38 U.S.C. §§ 101(3), 1310(a) (2012).

The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  Any such claim in equity must be brought by petition directly to the Secretary of VA.  38 U.S.C. §§ 503, 7104 (2012); Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  Thus, the appellant's claim must be denied.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


